NO. 07-07-0459-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  SEPTEMBER 2, 2008

                          ______________________________


                               DARRION L. SHEPPARD,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee

                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2007-415,250; HON. CECIL G. PURYEAR, PRESIDING

                         _______________________________

                               Memorandum Opinion
                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Darrion L. Sheppard appeals his conviction for possessing a controlled substance

(cocaine) in an amount of at least four grams but less than 200 grams with intent to deliver

in a drug free zone. He challenges the sufficiency of the evidence to show that he

possessed the controlled substance. We affirm the judgment.
         We review challenges to the sufficiency of the evidence under the standards

discussed in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and

Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006). We refer the parties to those

cases.

         To prove the offense, the State had to show that appellant not only knowingly

exercised care, custody or control over what he knew to be a controlled substance but also

did so with the intent “to transfer [the substance], actually or constructively, to another . . . .”

TEX . HEALTH & SAFETY CODE ANN . §481.002(8) (Vernon Supp. 2007). Evidence may

consist of such things as 1) the accused’s presence when the search was conducted, 2)

the location of the evidence and its visibility, 3) whether the accused owned or exercised

control of the premises where the substance was located, 4) the accessibility and proximity

of the drugs to the accused, 5) the presence of drug paraphernalia on or about the

accused, 6) the nature of the location at which the accused was arrested, 7) whether the

accused attempted to flee, 8) the quantity of contraband involved, 9) the manner of

packaging, 10) the accused’s possession of large amounts of cash, and 11) the accused’s

status as a drug user. See Olivarez v. State, 171 S.W.3d 283, 291 (Tex. App.–Houston

[14th Dist.] 2005, no pet.) (discussing the links to show possession); Williams v. State, 902
S.W.2d 505, 507 (Tex. App.–Houston [1st Dist.] 1994, pet. ref’d) (discussing the factors that

can be considered to determine the intent to deliver). With that said, we turn to the record

before us.

         After a confidential informant had conducted three police-supervised purchases of

cocaine from appellant within the month of January 2007 at a residence located at 1913



                                                 2
17th Street in Lubbock, the police executed a search warrant at that address on February

2, 2007. They discovered appellant and another man and woman in the residence. They

also found cocaine on the floor in a bedroom. Appellant contends that because a bill found

at the residence indicated that the household utilities were in the name of the woman, the

cocaine was found in a bedroom in which women’s clothing was found, and appellant was

not in the bedroom at the time police entered the residence, there is no evidence or

insufficient evidence that he was in possession of the drugs.

       However, the record also shows: 1) appellant listed that address as his residence

at the time he was arrested, 2) the confidential informant had made three purchases of

cocaine from appellant at that address in January 2007 with the other male occupant of the

home acting as a doorman, 3) the confidential informant had tried to make other purchases

in January but was unable to do so because appellant was not at the residence although

the other man and woman were present, 4) in the thirty minutes prior to the execution of

the search warrant, an officer observed several persons engaging in conduct indicative of

drug sales, 5) an officer testified that drug users will often allow a dealer to make sales out

of their home in exchange for drugs, 6) appellant was the only person in the residence who

had any money ($93) on him at the time of the raid, 7) when the police entered the house,

appellant was observed walking from the hall where the bedroom was located into the

kitchen, 8) the quantity of drugs discovered in the bedroom would not normally be laying

on the floor in the open, 9) the drugs were of an amount that would be used in conducting

sales, and 10) appellant resisted the orders of the officer at the time of the raid. This

evidence is some evidence from which a rational jury could find, beyond reasonable doubt,

that appellant knowingly possessed a controlled substance with intent to deliver, and we

                                              3
cannot say that the verdict is so against the great weight and preponderance of the

evidence as to undermine our confidence in it or too weak to support that decision.

      Accordingly, the judgment is affirmed.


                                               Brian Quinn
                                               Chief Justice



Do not publish.




                                           4